Citation Nr: 0815681	
Decision Date: 05/13/08    Archive Date: 05/23/08

DOCKET NO.  03-09 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1988 to July 1990 and from January 31, 1991 to March 17, 
1991.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
which denied reopening the claim seeking service connection 
for a psychiatric disability.  In September 2006, a Travel 
Board hearing was held before the undersigned.  A transcript 
of that hearing is associated with the claims file.  In 
January 2007, the Board reopened the claim and remanded the 
matter for further development.


FINDING OF FACT

Competent evidence reasonably establishes that the veteran's 
schizoaffective disorder had its onset during his active 
service.


CONCLUSION OF LAW

Service connection for a schizoaffective disorder is 
warranted. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

        I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies in the 
instant case; however, because the benefit sought is being 
granted, there is no reason to belabor its impact in this 
matter. 

        II. Factual Background, Legal Criteria and Analysis

The veteran's service medical and personnel records contain 
no mention of complaints, findings, or diagnosis of a 
psychiatric disorder.

VA records from 1994 to 2005 show ongoing treatment for a 
schizoaffective disorder, including numerous 
hospitalizations.  The records show that treatment began 
after the veteran attempted suicide in April 1994.  He 
provided a history of having the onset of psychotic symptoms 
while on active duty in Germany.  The symptoms went into 
remission, but then resumed in 1994.  In a July 2003 progress 
note, the veteran's treating psychiatrist, Dr. G., opined 
that his current psychiatric schizoaffective disorder 
(previously diagnosed as schizophrenia)was related to the 
episode he experienced in service.

Letters from the veteran's father report that the veteran 
experienced psychotic symptoms in service.  Specifically, he 
informs that while the veteran was stationed in Germany in 
1991, they had a telephone conversation in the course of 
which the veteran related that he had spoken with Hitler (in 
German-of which the veteran knew but a few words) and with 
other long-deceased persons, and that the veteran was 
concerned about snakes crawling through the telephone wires.  
The veteran became agitated when the father pointed out that 
he was repeating himself.

A letter from Colonel O, retired, a family friend, informs 
that he had a command in Europe in 1991, and at the request 
of the veteran's father, who was concerned about the 
veteran's well-being, checked on the veteran's status with 
his unit; he was advised that the veteran was having a great 
deal of difficulty; reports of the veteran's functioning only 
became worse.

On June 2004 VA examination, the examiner opined that the 
veteran's schizoaffective psychosis did not have its onset in 
service.  He stated that although Dr. G. noted that the 
veteran's psychosis started in service, there was no 
contemporaneous evidence in the record to the effect that 
that his breakdown occurred in service, only self-reports and 
the rather general letter from Colonel O.  The examiner noted 
that the veteran's admitted hallucinogen use might have 
precipitated the disorder.

At the September 2006 Travel Board hearing, the veteran 
testified that he first experienced his psychosis while on 
active duty. 

While the case was in remand status the RO forwarded the 
veteran's claims file to a psychologist for review and an 
advisory opinion as to the etiology of the veteran's 
psychiatric disability.  In August 2007 the examiner opined:

"In regard to whether the veteran experienced a 
psychotic episode while active in the military, it is 
unclear.  If one accepts the veteran's and his father's 
statements as facts, then the veteran definitely was 
voicing psychotic symptoms to his father during the 
phone between them described as when the veteran was in 
Germany in approximately March 1991.  Unfortunately I 
cannot without resort to speculation opine as to actual 
fact, nor to the probable cause of the psychosis.  The 
issue of whether the veteran might have been under the 
influence of drugs at the time is at least as likely an 
explanation for the psychosis.  Given that there was no 
other documented report of psychosis or treatment for 
any mental health problems until three years later in 
1994, it would be partially speculation to state that 
the veteran had experienced any symptoms between those 
dates, thereby making it difficult to establish 
continuity between the military event and the later 
disease.  However, accepting that psychosis often 
manifests in episodes, if the symptoms described by the 
veteran's father during the phone conversation were 
accepted as fact, it would be at least as likely as not 
that the current psychosis was a continuation of the 
same illness".

Service connection may be established for disability due to 
disease or injury that was incurred or aggravated in service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Each disabling condition shown by a veteran's service 
records, or for which [the veteran] seeks a service 
connection must be considered on the basis of the places, 
types and circumstances of [the veteran's] service as shown 
by service records, the official history of each organization 
in which the veteran served, [the veteran's] medical records 
and all pertinent medical and lay evidence (emphasis added).  
38 C.F.R. § 3.303(a).

To establish service connection for a disability, there must 
be medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
of a disease or injury; and medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury (disability). Hickson v. West, 13 
Vet. App. 247, 248 (1999).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b). 

It is clearly shown by the record, and not in dispute, that 
the veteran has a psychiatric disability  currently diagnosed 
as schizoaffective disorder.  What remains to be resolved is 
whether the evidence of record supports a finding that such 
disability was incurred or aggravated in service.  

Against the veteran's claim is the fact that his service 
records contain no reference to psychiatric disability; that 
the earliest postservice clinical documentation of chronic 
psychiatric disability is in 1994; and that a June 2004 VA 
examiner, noting these facts, opined that the current 
schizoaffective disorder was unrelated to service (but might 
be related to hallucinogen use).  

Supporting the veteran's claim is the fact that from his 
earliest treatment he has provided accounts of onset of 
psychotic symptoms in service.  Furthermore, his father 
provides a credible account of a telephone conversation with 
the veteran while he was serving in Germany during which the 
veteran described symptoms that are clearly psychotic in 
nature, e.g., auditory hallucinations, paranoid ideation.  In 
addition, a letter from a retired military officer tends to 
corroborate these accounts to some extent in that it confirms 
that the veteran's father was concerned about his well-being 
while he was serving in Germany, and that contact with his 
unit established that he was having problems (albeit of an 
unspecified nature).  Finally, a consulting VA psychologist 
who reviewed the entire file at the RO's request opined, in 
essence, that if the veteran's father's account is accepted 
as credible, the veteran's current psychosis was a 
continuation of a process that began in service.  As 
rationale, the psychologist explained that psychoses are 
frequently episodic in nature.

Consequently, the credibility of the accounts by the 
veteran's father becomes a critical factor in this case.  The 
Board finds that the father's accounts are generally 
consistent with/supported  the record, and is credible.  In 
that regard, it is noteworthy that since 1994 (when active 
psychosis was noted postservice) the veteran has reported 
onset of psychotic symptoms.  While there are some variations 
in details, the accounts have been generally consistent.  
Furthermore, the father's account is supported by the letter 
from retired Colonel O.  The letter corroborates that the 
veteran's father became concerned about his well-being during 
service in Germany, and that he was having problems in his 
unit.  It is entirely plausible that those "problems" were 
as described by the veteran's father (and that Colonel O. was 
not fully advised of what made the father concerned, or of 
the nature of the veteran's problems).  At any rate, Colonel 
O's letter is deemed credible evidence that tends to 
corroborate, not disprove, the veteran's claim.

Having found the veteran's father's accounts credible, the 
Board concludes that all the legal requirements for 
establishing service connection are met: The veteran is shown 
to have a schizoaffective disorder, and to have had a 
psychotic episode in service.  The August 2007 consulting VA 
psychologist (who reviewed the entire record, and whose 
opinion is the most recent competent evidence in this matter) 
provides a link between the current schizoaffective disorder 
and the psychotic episode which (it is conceded) occurred in 
service.  The Board has no reason to question the expertise 
of the VA consultant.  Accordingly, service connection for a 
schizoaffective disorder is warranted. 



ORDER

Service connection for schizoaffective disorder is granted.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


